
	
		I
		112th CONGRESS
		1st Session
		H. R. 1939
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2011
			Mrs. Bono Mack (for
			 herself and Mr. Upton) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To provide the Consumer Product Safety Commission with
		  greater authority and discretion in enforcing the consumer product safety laws,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Enhancing CPSC Authority and
			 Discretion Act of 2011.
		2.Definition of
			 Children’s Product
			(a)DefinitionSection 3(a)(2) of the Consumer Product
			 Safety Act (15 U.S.C. 2052(a)(2)) is amended in the matter preceding
			 subparagraph (A)—
				(1)by striking
			 intended primarily for children and inserting primarily
			 intended for use by children; and
				(2)by striking
			 intended for a child and inserting intended for use by a
			 child.
				(b)Technical
			 amendmentSection 101(a)(1)
			 of the Consumer Product Safety Improvement Act of 2008 (15 U.S.C. 1278a(a)(1))
			 is amended by striking (as defined in section 3(a)(16) of the Consumer
			 Product Safety Act (15 U.S.C. 2052(a)(16))) and inserting (as
			 defined in section 3(a) of the Consumer Product Safety Act (15 U.S.C.
			 2052(a))).
			3.Children’s
			 products containing lead
			(a)In
			 generalSection 101(a)(2) of
			 the Consumer Product Safety Improvement Act of 2008 (15 U.S.C. 1278a(a)(2)) is
			 amended—
				(1)in subparagraph
			 (A), by striking 600 parts per million both places it appears
			 and inserting 0.06 percent;
				(2)by striking
			 subparagraphs (B) and (C) and inserting the following:
					
						(B)0.03 percent by
				weightExcept as provided in
				subparagraphs (C), (D), (F) and (G), beginning August 14, 2009, the lead limit
				referred to in paragraph (1) is 0.03 percent total lead content by weight for
				any part of a children’s product.
						(C)0.01 percent by
				weightExcept as provided in
				subparagraphs (D) and (G), beginning on the date that is 4 years after the date
				of enactment of this Act, the lead limit referred to in paragraph (1) is 0.01
				percent total lead content by weight for any part of a children’s product
				that—
							(i)is
				designed or intended primarily for use by a child 6 years of age or younger;
				and
							(ii)can be placed in
				a child’s
				mouth.
							;
				(3)in subparagraph
			 (D)—
					(A)by striking
			 100 parts per million and inserting 0.01
			 percent;
					(B)by inserting
			 described in such subparagraph after product
			 category;
					(C)by striking
			 300 parts per million both places it appears and inserting
			 0.03 percent; and
					(D)by striking
			 3 years and inserting 4 years;
					(4)by redesignating
			 subparagraph (E) as subparagraph (G) and inserting after subparagraph (D) the
			 following:
					
						(E)Determination
				guidelinesFor purposes of
				subparagraphs (C)(ii) and (D) and subsection (b)(1)(A)(ii), a children’s
				product can be placed in a child’s mouth if any part of the children’s product
				can actually be brought to the mouth and kept in the mouth by a child so that
				it can be sucked and chewed. If the children’s product can only be licked, it
				is not regarded as able to be placed in the mouth. If a toy or part of a toy in
				one dimension is smaller than 5 centimeters, it can be placed in the
				mouth.
						(F)Application of
				more stringent limit to other children’s productsThe Commission
				may, by regulation, apply the limit set forth in subparagraph (C) or (D) to any
				children’s product or class of products if it determines after a hearing that
				the lead content in such product or class of products, as limited by
				subparagraph (B), presents an unreasonable risk to children’s
				health.
						;
				and
				(5)in subparagraph
			 (G) (as so redesignated), by striking or (D) and inserting
			 (D), or (F).
				(b)Prospective
			 application of lead limit for children’s productsSection 101(a) of the Consumer Product
			 Safety Improvement Act of 2008 (15 U.S.C. 1278a(a)) is further amended by
			 adding at the end the following:
				
					(3)ApplicationEach limit set forth in paragraph (2)
				(except for the limit set forth in subparagraph (A)) shall apply only to a
				children’s product (as defined in section 3(a) of the Consumer Product Safety
				Act (15 U.S.C. 2052(a))) that is manufactured after the effective date of such
				respective
				limit.
					.
			(c)Alternative
			 limits and exceptionsSection
			 101(b) of such Act (15 U.S.C. 1278a(b)(1)) is amended—
				(1)by striking
			 paragraph (1) and inserting the following:
					
						(1)Functional
				Purpose exception
							(A)In
				generalThe Commission, on
				its own initiative or upon petition by an interested party, shall grant an
				exception to the prohibition in subsection (a) for a specific product,
				material, or component part if the Commission, after notice and comment in
				accordance with subparagraph (B), determines that—
								(i)the product, material, or component part
				requires the inclusion of lead because it is not practicable or not
				technologically feasible to manufacture such product, material, or component
				part, as the case may be, in accordance with subsection (a) by removing the
				excessive lead or by making the lead inaccessible;
								(ii)the product,
				material, or component part is not likely to be placed in the mouth or
				ingested, taking into account normal and reasonably foreseeable use and abuse
				of such product, material, or component part by a child; and
								(iii)an exception for the product, material, or
				component part will have no measurable adverse effect on public health or
				safety, taking into account normal and reasonably foreseeable use and
				abuse.
								For purposes of clause (iii),
				there is no measurable adverse effect on public health or safety if the
				exception described in this subparagraph will result in no measurable increase
				in blood lead levels.(B)Procedures for
				granting exception
								(i)Notice and
				comment periodBefore
				granting an exception under subparagraph (A), the Commission shall allow not
				fewer than 60 days for public comment after publishing the notice of the
				proposed exception.
								(ii)Burden of
				proofA party seeking an exception under subparagraph (A) has the
				burden of demonstrating that it meets the requirements of such
				subparagraph.
								(iii)Grounds for
				decisionIn the case where a
				party has petitioned for an exception, in determining whether to grant the
				exception, the Commission may base its decision solely on the materials
				presented by the party seeking the exception and any materials received through
				notice and comment.
								(iv)Admissible
				evidenceIn demonstrating
				that it meets the requirements of subparagraph (A), a party seeking an
				exception under such subparagraph may rely on any nonproprietary information
				submitted by any other party seeking such an exception and such information
				shall be considered part of the record presented by the party that relies on
				that information.
								(v)Scope of
				exceptionIf an exception is
				sought for an entire product, the burden is on the petitioning party to
				demonstrate that the criteria in subparagraph (A) are met with respect to every
				accessible component or accessible material of the product.
								(C)Limitation on
				exceptionIf the Commission
				grants an exception for a product, material, or component part under
				subparagraph (A), the Commission may, as necessary to protect public health or
				safety—
								(i)require each manufacturer of such product,
				material, or component part to reduce the level of lead in such product,
				material, or component part; or
								(ii)place a manufacturing expiration date on
				such exception or establish a schedule after which the manufacturer of such
				product, material, or component part shall be in full compliance with the
				limits in subsection (a).
								(D)Application of
				exceptionAn exception under
				subparagraph (A) for a product, material, or component part shall apply
				regardless of the date of manufacture unless the Commission expressly provides
				otherwise.
							(E)Previously
				submitted petitionsA party
				seeking an exception under this paragraph may rely on materials previously
				submitted in connection with a petition for exclusion under this section. In
				such cases, petitioners must notify the Commission of their intent to rely on
				materials previously submitted. Such reliance does not affect petitioners’
				obligation to demonstrate that they meet all requirements of this paragraph as
				required by subparagraph
				(B)(ii).
							;
				(2)in paragraph
			 (2)(A), by striking include to, and inserting
			 include;
				(3)by redesignating
			 paragraph (5) as paragraph (7) and inserting after paragraph (4) the
			 following:
					
						(5)Certain outdoor
				recreational products
							(A)Metal component
				partsIn lieu of the lead limits established in subsection
				(a)(2), the limits set forth for each respective material in section 1500.88 of
				title 16, Code of Federal Regulations (as in effect on January 20, 2010) shall
				apply to metal component parts made of such materials in children’s products,
				other than apparel, intended primarily for outdoor recreational use, regardless
				of the date on which such products were manufactured.
							(B)Battery
				terminalsThe lead limits
				established in subsection (a)(2) shall not apply to battery terminals in
				children’s products intended primarily for outdoor recreational use.
							(6)Exclusion of
				certain used children’s products
							(A)General
				exclusionThe lead limits
				established under subsection (a) shall not apply to a used children’s
				product.
							(B)DefinitionThe term used children’s
				product means a children’s product that was obtained by the seller for
				use and not for the purpose of resale or was obtained by the seller, either
				directly or indirectly, from a person who obtained such children’s product for
				use and not for the purpose of resale. Such term also includes a children’s
				product that was donated to the seller for charitable distribution or resale to
				support charitable purposes. Such term shall not include—
								(i)children’s metal
				jewelry; or
								(ii)any children’s product for which the
				donating party or the seller has actual knowledge that the product is in
				violation of the lead limits in this section.
								For
				purposes of this definition, the term seller includes a person who
				lends or donates a used children’s
				product.;
				and
				(4)in paragraph (7)
			 (as so redesignated)—
					(A)by inserting
			 the alternative limits set forth in this subsection and after
			 review and revise; and
					(B)by striking
			 the first promulgation of a of a regulation under this
			 subsection and inserting the date of enactment of the Enhancing
			 CPSC Authority and Discretion Act of 2011,.
					4.Application of
			 third-party testing requirements
			(a)Applicable
			 children’s productsSection
			 14(a) of the Consumer Product Safety Act (15 U.S.C. 2063(a)) is amended—
				(1)in paragraph
			 (2)—
					(A)in the matter
			 preceding subparagraph (A), by inserting described in paragraph
			 (3)(B) after a children’s product safety rule;
					(B)in subparagraph
			 (B), by striking the children’s product safety rule and
			 inserting such children’s product safety rule; and
					(C)by striking the
			 flush sentence following subparagraph (B); and
					(2)in paragraph
			 (3)—
					(A)in subparagraph
			 (A), by inserting described in subparagraph (B) after a
			 children’s product safety rule; and
					(B)by amending
			 subparagraph (B)(vi) to read as follows:
						
							(vi)Other durable
				nursery productsThe
				Commission shall publish notice of the requirements for accreditation of
				third-party conformity assessment bodies to assess conformity with other rules
				promulgated under section 104 of the Consumer Product Safety Improvement Act of
				2008 not later than 90 days before such rules or revisions take
				effect.
							.
					(b)Third-party
			 testing requirements
				(1)RequirementsSection
			 14(b) of the Consumer Product Safety Act (15 U.S.C. 2063(b)) is amended to read
			 as follows:
					
						(b)Testing
				programs
							(1)In
				generalThe Commission may,
				by rule, prescribe reasonable testing programs to be used as the basis for
				certification under subsection (a).
							(2)Testing by an
				independent third partyAny
				test or testing program on the basis of which a certificate is issued under
				subsection (a) may, at the option of the person required to certify the
				product, be conducted by an independent third party qualified to perform such
				tests, unless the Commission, by rule and in accordance with paragraph (3),
				requires testing by an independent third party for—
								(A)a particular rule,
				regulation, standard, ban;
								(B)any portion of a
				particular rule, regulation, standard, or ban; or
								(C)a particular class
				of products.
								(3)Requirements for
				testing by an independent third party
								(A)RequirementsThe
				Commission may not require testing by an independent third party under
				paragraph (2) until the Commission has—
									(i)established and
				published notice of the requirements for accreditation of third-party
				conformity assessment bodies who are determined to be qualified by the
				Commission to conduct such testing;
									(ii)determined that the testing capacity of
				accredited third-party conformity assessment bodies, taken together as a whole,
				is sufficient or is likely to be sufficient in a reasonable period of time to
				prevent unreasonable delays due to testing;
									(iii)established, by
				rule, exemptions or alternative testing procedures for the certification of
				works of art and other one-of-a-kind products and of specialty products for the
				disabled, and products that are produced in small quantities such that the cost
				of testing by an independent third party is not economically practicable;
				and
									(iv)made a reasoned
				determination—
										(I)that the benefits
				from requiring third-party testing justify the costs; and
										(II)that any rule
				issued pursuant to this paragraph is tailored to impose the least possible
				burden, taking into account to the extent practicable, the costs of cumulative
				regulations.
										(B)Produced in
				small quantities definedFor
				purposes of subparagraph (A)(iii), the term produced in small
				quantities means that not more than 10,000 units of the same product (or
				substantially similar products) are produced in one year by a manufacturer and
				any affiliated manufacturer. A manufacturer may not subdivide the production of
				such manufacturer into small quantities in order to evade third-party testing
				requirements.
								(4)Stay of
				enforcement and review of requirements
								(A)Stay of
				enforcementThe Commission may not enforce any third-party
				testing requirement relating to lead content limits (other than for children’s
				metal jewelry), phthalate limits, or the mandatory toy standard until the
				Commission has complied with the requirements of paragraph (3) with respect to
				such requirement.
								(B)ReviewThe
				Commission may modify any other third-party testing requirement it has adopted,
				based on a review of such requirements in accordance with paragraph (3), to
				provide additional flexibility or to eliminate unnecessary
				burdens.
								.
				(2)Prohibited
			 actSection 19(a)(14) of the
			 Consumer Product Safety Act (15 U.S.C. 2068(a)(14)) is amended by inserting
			 before the period the following: , or to subdivide the production of any
			 children’s product into small quantities in order to evade any third-party
			 testing requirements under section 14(a)(2).
				(c)Continuing
			 testingSection 14(d)(2) of
			 the Consumer Product Safety Act (15 U.S.C. 2063(d)(2)) is amended—
				(1)by striking
			 Not later than 15 months after the date of enactment of the Consumer
			 Product Safety Improvement Act of 2008, the and inserting (A)
			 The;
				(2)by redesignating
			 clauses (i) through (iv) of subparagraph (B) as subclauses (I) through (IV),
			 respectively, and by redesignating subparagraphs (A) and (B) as clauses (i) and
			 (ii), respectively;
				(3)in the matter
			 preceding clause (i) (as so redesignated), by striking
			 shall;
				(4)in clause (i) (as so redesignated), by
			 striking initiate and inserting not later than 15 months
			 after the date of enactment of the Consumer Product Safety Improvement Act of
			 2008, shall initiate; and
				(5)in clause (ii) (as so redesignated), by
			 striking establish and inserting may establish;
			 and
				(6)by inserting at
			 the end the following:
					
						(B)The Commission may not enforce any
				third-party testing requirement pursuant to this paragraph without first having
				determined that such requirement is consistent with the requirements of
				subsection
				(b)(3)(A)(iv).
						.
				5.Application of
			 and process for updating durable nursery products standards
			(a)Updating
			 standardSection 104(b) of the Consumer Product Safety
			 Improvement Act of 2008 (15 U.S.C. 2056a(b)) is amended by adding at the end
			 the following:
				
					(4)Process for
				considering subsequent revisions to voluntary standard
						(A)Notice of
				adoption of voluntary standardWhen the Commission promulgates a consumer
				product safety standard under this subsection that is based, in whole or in
				part, on a voluntary standard, the Commission shall notify the organization
				that issued the voluntary standard of the Commission’s action and shall provide
				a copy of the consumer product safety standard to the organization.
						(B)Commission
				action on revised voluntary standardIf an organization revises a standard that
				has been adopted, in whole or in part, as a consumer product safety standard
				under subparagraph (A), it shall notify the Commission. The revised voluntary
				standard shall be considered to be a consumer product safety standard issued by
				the Commission under section 9 of the Consumer Product Safety Act (15 U.S.C.
				2058), effective 180 days after the date on which the organization notifies the
				Commission (or such later date specified by the Commission in the Federal
				Register) unless, within 90 days after receiving that notice, the Commission
				notifies the organization that it has determined that the proposed revision
				does not improve the safety of the consumer product covered by the standard and
				that the Commission is retaining the existing consumer product safety
				standard.
						.
			(b)Application of
			 standardSection 104(c) of
			 the Consumer Product Safety Improvement Act of 2008 (15 U.S.C. 2056a) is
			 amended by redesignating paragraph (3) as paragraph (4) and inserting after
			 paragraph (2) the following:
				
					(3)Application
						(A)In
				generalParagraph (1) shall
				not apply to any revision of the standard promulgated under subsection
				(b)(1)(B) subsequent to the initial promulgation of a standard under such
				subsection.
						(B)Special rule for
				fixed-side cribs subject to certain State or local law
				requirementsParagraph (1)
				shall not apply to a fixed-side crib that has not been recalled and that is
				offered or provided for use in a licensed child care facility (other than a
				family child care home) that is subject to the following requirements under the
				law of a State or a political subdivision of a State:
							(i)The facility may
				not allow a child to remain in a crib for any significant amount of time while
				the child is awake.
							(ii)The facility may
				not place in a crib a child over the age of 16 months.
							(iii)An adult must be
				present whenever a child is in a
				crib.
							.
			6.Application of
			 section 106 to FDA-regulated productsSection 106(a) of the Consumer Product
			 Safety Improvement Act (15 U.S.C. 2056b(a)) is amended by inserting or
			 any provision that restates or incorporates a regulation promulgated by the
			 Food and Drug Administration or any statute administered by the Food and Drug
			 Administration after or by statute.
		7.Application of
			 phthalates standard
			(a)Accessible,
			 plasticized component partsSection 108 of the Consumer Product Safety
			 Improvement Act of 2008 (15 U.S.C. 2057c) is amended—
				(1)by redesignating
			 subsections (c) through (e) as subsections (d) through (f), respectively;
			 and
				(2)by inserting after
			 subsection (b) the following:
					
						(c)Application
							(1)Accessible
				component partsEffective on the date of enactment of this Act,
				subsections (a) and (b)(1) and any rule promulgated under subsection (b)(3)
				shall apply to any accessible, plasticized component part of a children’s toy
				or child care article.
							(2)Commission
				authorityThe Commission may, by rule, exempt any children’s toy
				or child care article described in paragraph (1) or any class of such products
				or materials used in such products from any of the prohibitions under
				subsections (a) and (b)(1) and any rule promulgated under subsection (b)(3)
				where the Commission determines that compliance with any such prohibition is
				not necessary to protect children’s
				health.
							.
				(b)Effect of
			 conclusions of the Chronic Hazard Advisory PanelSection 108(b)(3) of such Act (15 U.S.C.
			 2057c(b)(3)) is amended—
				(1)by striking
			 Not later than and inserting the following:
					
						(A)Rulemaking
				requiredNot later
				than
						; 
				(2)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively;
				(3)in clause (i) (as
			 so redesignated), by inserting or terminate such prohibition
			 after margin of safety; and
				(4)by adding at the
			 end the following:
					
						(B)Deadline and
				effect on prohibitionIf the
				Commission does not commence a rulemaking proceeding within 90 days after
				receiving the report required by paragraph (2)(C) or does not issue a final
				rule as required by subparagraph (A) within 180 days after commencing a
				rulemaking, the prohibition in paragraph (1) shall
				terminate.
						.
				(c)DefinitionsSection
			 108(f) of the Consumer Product Safety Improvement Act of 2008 (15 U.S.C.
			 2057c(f)) (as redesignated by subsection (a)) is amended—
				(1)in paragraph
			 (1)—
					(A)in subparagraph (B), by striking
			 consumer product and all that follows and inserting
			 children’s product that is subject to the standard made mandatory by
			 section 106(b) or any successor standard;
					(B)in subparagraph
			 (C), by striking consumer product and inserting
			 children’s product; and
					(C)in subparagraph
			 (D)—
						(i)by
			 striking consumer product and inserting children’s
			 product;
						(ii)by
			 striking section 3(a)(1) and inserting section
			 3(a); and
						(iii)by
			 striking 2052(a)(1) and inserting 2052(a);
			 and
						(2)by amending
			 paragraph (2) to read as follows:
					
						(2)Determination
				guidelinesFor purposes of
				this section, a toy can be placed in a child’s mouth if any part of the toy can
				actually be brought to the mouth and kept in the mouth by a child so that it
				can be sucked and chewed. If the children’s product can only be licked, it is
				not regarded as able to be placed in the mouth. If a toy or part of a toy in
				one dimension is smaller than 5 centimeters, it can be placed in the
				mouth.
						.
				8.Exemption
			 authority for tracking labels requirementSection 14(a)(5) of the Consumer Product
			 Safety Act (15 U.S.C. 2063(a)(5)) is amended—
			(1)by striking
			 Effective 1 year and inserting (A) Effective 1
			 year;
			(2)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively; and
			(3)by adding at the
			 end the following:
				
					(B)The Commission may, by regulation, exclude
				a specific product or class of products from the requirements in subparagraph
				(A) if the Commission determines that it is not practicable for such product or
				class of products to bear the marks required by such subparagraph. The
				Commission may establish alternative requirements for any product or class of
				products excluded under the preceding sentence consistent with the purposes
				described in clauses (i) and (ii) of subparagraph
				(A).
					.
			9.Requirements for
			 public database
			(a)Requirements for
			 submissions to the databaseSection 6A(b) of the Consumer Product
			 Safety Act (15 U.S.C. 2055a(b)) is amended—
				(1)in paragraph
			 (1)(A)—
					(A)in clause (i), by
			 striking consumers and inserting persons who suffer harm
			 or risk of harm related to the use of a product, their next of kin or members
			 of their household, their legal representative, or another person expressly
			 authorized by any such person; and
					(B)in clause (v), by
			 striking public safety entities and inserting police,
			 fire, ambulance, emergency medical services, Federal, State, and local law
			 enforcement entities, and other public safety officials;
					(2)in paragraph
			 (2)(B)—
					(A)in clause (i), by
			 inserting and its location and availability after
			 concerned;
					(B)in clause (iv), by
			 inserting and if such person is not the person harmed by the product,
			 the name and contact information of the person who suffered the harm or risk of
			 harm related to the use of the product after report; and
					(C)in clause (v), by
			 inserting that such person is the consumer who used the product that
			 gave rise to the harm, the user’s next of kin, a member of the user’s
			 household, the legal representative of the user, another person expressly
			 authorized by any such person, or a person authorized to submit reports of harm
			 under paragraph (1)(A) and after person submitting the
			 information; and
					(3)in paragraph (6), by inserting or
			 any person on whose behalf such a report was submitted, after
			 paragraph (1)(A),.
				(b)Adequacy and
			 accuracy of information reported to the public databaseSection
			 6A(c)(2) of the Consumer Product Safety Act (15 U.S.C. 2055a(c)(2)) is
			 amended—
				(1)in subparagraph
			 (A), by striking to submit and all that follows and inserting
					
						to—(i)notify the Commission within 10 business
				days after receipt of the report that the information provided in the report is
				insufficient for determining which of the manufacturer’s products is the
				subject of the complaint, in which case the manufacturer shall provide the
				Commission (and the person submitting the complaint, if that person has
				consented to disclosure of contact information) with information to assist the
				person submitting the report to sufficiently identify or provide an adequate
				description of the product;
						(ii)notify the Commission within 10 business
				days after receipt of the report that the information provided in the report is
				materially inaccurate and to provide the Commission with any additional
				information supporting the manufacturer’s claim of inaccuracy; and
						(iii)submit other comments to the Commission on
				the information contained in such
				report.
						;
				and
				(2)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively, and
			 inserting after subparagraph (A) the following:
					
						(B)Action by the
				Commission
							(i)Insufficient
				product identificationIf a
				manufacturer notifies the Commission of the insufficiency of the product
				information in a report pursuant to subparagraph (A)(i), and the Commission
				agrees that the information provided is insufficient to identify the product,
				the Commission shall provide the information provided by the manufacturer to
				the person submitting the report (unless such information has already been
				provided directly by the manufacturer) and seek to obtain from such person an
				adequate description of the product.
							(ii)Materially
				inaccurate informationIf a manufacturer notifies the Commission
				of a material inaccuracy in a report pursuant to subparagraph (A)(ii), and the
				Commission determines that the claim is potentially valid, the Commission shall
				seek to resolve the inaccuracy by any of the following:
								(I)Obtaining from the
				person submitting the report such additional information necessary to correct
				the inaccuracy.
								(II)Investigating the
				incident giving rise to the report in order to correct any such
				inaccuracy.
								(III)Providing the
				manufacturer a reasonable period of time to investigate and provide additional
				information to correct any inaccuracy.
								(iii)Stay on
				inclusion in databaseThe Commission shall not include in the
				database a report described in clauses (i) or (ii) until the product is
				specifically identified and any material inaccuracy
				corrected.
							.
				(c)Misrepresentation
			 prohibitedSection 19(a)(13) of the Consumer Product Safety Act
			 (15 U.S.C. 2068(a)(13)) is amended by inserting related to a submission
			 of information to the database established under section 6A, or after
			 misrepresentation to such an officer or employee.
			10.Subpoena
			 authoritySection 27(b) of the
			 Consumer Product Safety Act (15 U.S.C. 2076(b)) is amended—
			(1)in paragraph (3),
			 by inserting and physical after documentary;
			(2)in paragraph (8),
			 by striking and;
			(3)by redesignating
			 paragraph (9) as paragraph (10) and inserting after paragraph (8) the
			 following:
				
					(9)to delegate to the general counsel of the
				Commission the authority to issue subpoenas solely to Federal, State, or local
				government agencies for evidence described in paragraph (3);
				and
					;
				and
			(4)in paragraph (10)
			 (as so redesignated), by inserting (except as provided in paragraph
			 (9)) after paragraph (3).
			11.Availability of
			 certain personal and medical information to the CPSCSection 5 of the Consumer Product Safety Act
			 (15 U.S.C. 2054) is amended by adding at the end the following new
			 subsection:
			
				(e)Availability of
				personal and medical information under HIPAAIn order to carry out its investigative and
				enforcement activities under this Act and under any of the Acts enforced by the
				Commission, the Commission shall be deemed a public health authority within the
				meaning of section 164.512(b)(i) of title 45, Code of Federal Regulations, for
				purposes of permitted disclosures of protected health information authorized
				under such section.
				.
		12.Technical
			 amendmentSection 14 of the
			 Consumer Product Safety Act (15 U.S.C. 2063) is further amended by
			 redesignating the second subsection (d) as subsection (i).
		13.Effective
			 dateExcept as provided
			 otherwise, the amendments made by this Act shall take effect on the date of
			 enactment of this Act.
		
